Citation Nr: 0523558	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  05-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In its decision, the RO denied 
service connection for bilateral hearing loss, tinnitus, and 
a heart condition.  

The Board notes that the RO previously denied service 
connection for hearing loss and tinnitus in a December 1993 
rating decision.  The veteran was notified of the decision in 
January 1994.  The veteran did not appeal and thus, the 
decision became final.  38 C.F.R. § 20.302.  Therefore, the 
issues are properly characterized as they appear on the cover 
page of the instant decision.

A videoconference hearing was held on June 2, 2005, before 
Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The veteran filed a motion to advance the appeal on the 
Board's docket.  Good or sufficient cause having been shown, 
the motion was granted in June 2005. 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since a December 1993 rating decision 
which denied service connection for hearing loss and 
tinnitus, was not previously submitted to agency decision 
makers; however, it is cumulative or redundant and, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claims and does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

3.  The veteran did not incur a heart condition due to any 
incident of active military service nor did one manifest 
within the year following the veteran's separation from such 
service.  A heart condition is not proximately due to or the 
result of the service-connected malaria.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Evidence received since the final December 1993 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for hearing loss is not new 
and material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).

3.  Evidence received since the final December 1993 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for tinnitus is not new and 
material, and the veteran's claim for that benefit is not 
reopened.    38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103 (2004).

4.  The criteria for service connection for a heart condition 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § § 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in two separate letters dated in October 
2003, prior to the initial decision on the claims in February 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2003 
letters as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for a heart condition and service connection for bilateral 
hearing loss and tinnitus on the basis of new and material 
evidence.  The veteran was informed that evidence towards 
substantiating his claims would be evidence of: (1) a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  
Moreover, the February 2004 rating decision and the February 
2005 statement of the case (SOC), in conjunction with the 
October 2003 letters, sufficiently notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims.  

With regard to the information and evidence that VA would 
seek to provide in the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
notes that the burden is on the claimant to come forth with 
new and material evidence to reopen a previously denied 
claim.  In this regard, the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the veteran in the October 2003 
letter that it would assist him in obtaining medical evidence 
or reports that he provided enough information about to 
enable VA to obtain such evidence.  The RO provided him with 
Release of Information forms that would enable the RO to 
assist him in obtaining any private records he wished the RO 
to get.

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, he was notified to 
"send evidence that indicates that his claimed hearing loss 
and tinnitus may be associated with [his] military service."  
With respect to his heart condition claim, the veteran was 
notified that his service medical records did not show 
treatment for a heart condition and thus, he should submit 
evidence showing in-service occurrence or aggravation of a 
heart condition.  Further, he was notified that it was 
"[his] responsibility to make sure that [VA] receive all 
requested records that aren't in the possession of a Federal 
department or agency."  Thus, the Board finds that he was 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, reports of VA 
examination, and private medical records have been obtained 
in support of the claims on appeal.  The veteran provided 
testimony before the Board in June 2005.  The transcript has 
been obtained and associated with the claims folder.  

The Board notes that the record was held open for a period of 
60 days following the veteran's June 2005 videoconference 
hearing to allow the veteran to submit an opinion from his 
private audiologist, DTS.  However, in a July 2005 statement, 
the veteran indicated that he was unable to obtain the 
opinion and requested that the Board take action on his 
appeal.  The Board further finds that while the veteran 
testified that he was turned down for life insurance because 
of his "heart condition" two months after his discharge 
from service, he indicated that the records were no longer 
available.  See Transcript pp. 10-11.  Therefore, the Board's 
decision to proceed in adjudicating these claims does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet.App. at 393-94.


In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  New and Material

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

The veteran seeks to reopen claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, last 
denied by the RO in December 1993.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board finds that evidence sufficient to reopen the 
claims has not been obtained and the claims will be denied.  

The record indicates that in its December 1993 rating 
decision, the RO denied service connection for hearing loss 
and tinnitus on the basis that neither bilateral hearing loss 
nor tinnitus were present during the veteran's active duty 
service.  The RO further found that service connection was 
not warranted on a presumptive basis, as the disabilities did 
not manifest until many decades after the veteran's discharge 
from service.  Finally, the RO concluded that there was no 
evidence that hearing loss or tinnitus were secondary to the 
service-connected malaria.  

Of record at the time of the December 1993 rating decision 
were the veteran's service medical records, which were devoid 
of treatment, complaints, or diagnoses of either bilateral 
hearing loss or tinnitus.  The veteran's August 1942 
enlistment examination noted the veteran's hearing was 20/20.  
His ear, nose, and throat (ENT) evaluation was normal.  
Physical examinations in July 1943 and October 1943 were 
negative for hearing loss or tinnitus.  The veteran's 
November 1945 separation examination found the veteran's 
hearing was 15/15 on the whispered voice test.  His ENT 
evaluation was again normal.  Service medical records do 
reveal the veteran was treated for four attacks of malaria.  
He was prescribed 180 grams of Quinine in March 1945.

Lay statements indicated that post-service, the veteran was 
treated with Atabrine for recurrences of malaria.  A February 
1947 VA examination was negative for any complaints or 
diagnoses of hearing loss or tinnitus.  The veteran's ENT 
evaluation was normal.  The veteran was able to hear ordinary 
conversation bilaterally at 20 feet.

VA outpatient treatment records dated in July 1993 show the 
veteran complained of occasional tinnitus.  The examiner 
noted a history of malaria.  The veteran was diagnosed with 
moderate to severe bilateral sensorineural hearing loss. 

Private medical records from Janesville Medical Center dated 
between 1983 and 1984 reveal the veteran complained of 
decreased hearing.  The veteran was treated for impacted 
cerumen and chronic otitis externa.  Multiple ear lavages 
were performed between 1983 and 1984. 

Various statements from the veteran indicated that he felt 
treatment with Quinine for malaria led to his tinnitus and 
hearing loss.  He further stated that he was not given 
earplugs or muffs while performing his duties as an airplane 
mechanic, which resulted in acoustic trauma.

Evidence submitted subsequent to the December 1993 rating 
decision includes VA outpatient and hospitalization records 
dated between 1992 and 2003.  These records are devoid of 
treatment for either hearing loss or tinnitus.  The veteran 
submitted various articles, which indicate that quinine was 
reported to cause ototoxicity and linked to hearing loss in 
infants.  

Private medical records from DTS, an audiologist, and from 
the University of Wisconsin-Madison note the veteran was 
diagnosed with bilateral mild to severe sensorineural hearing 
loss.  A July 2003 statement from DTS shows the veteran was 
fitted for 'in the ear' hearing aids. 

A July 2003 statement from the veteran's wife indicates the 
veteran was treated for malaria after service in December 
1945 and again in either November or December 1946.  She 
stated the veteran was treated with Quinine.

A January 2004 VA audio examination diagnosed the veteran 
with bilateral sensorineural hearing loss.  The veteran 
denied a history of tinnitus, as well as any current 
manifestations.  The examiner noted the veteran had no record 
of treatment prior to 1993 for hearing loss, except for 
cerumen impaction and chronic otitis externa in 1983 and 
1984.  The examiner opined that in view of the veteran's 
significant 50-year post-service history as a mechanic, it 
would be resorting to conjecture to find that the veteran's 
current hearing loss reflected his military noise exposure or 
Quinine exposure.  The examiner concluded it was more likely 
that the cause of hearing loss was the veteran's 50-year 
post-service noise exposure as a heavy equipment mechanic and 
the veteran's declining health status related to his stroke 
and cardiac disease.

Finally, the veteran presented testimony before the Board in 
June 2005.  He testified that he was an airplane mechanic 
during his military tenure.  He stated that he worked on the 
flight line as a crew chief.  He informed the Board that he 
was not provided with ear protection.  The veteran 
acknowledged his post-service occupation as a diesel 
mechanic, but testified the noise was significantly less than 
that of airplane engines.  He testified in the alternative 
that his hearing loss and tinnitus were the result of 
treatment with Quinine for bouts of malaria in service. 

As noted previously, the December 1993 rating decision 
determined that neither bilateral hearing loss nor tinnitus 
were present during the veteran's active duty service nor did 
they manifest within the year following his separation from 
active duty service.  The RO further concluded that there was 
no evidence that hearing loss or tinnitus were secondary to 
the treatment with Quinine for the service-connected malaria.

Though the "new" evidence contains diagnoses of bilateral 
sensorineural hearing loss and such evidence was not 
previously of record, when considered by itself or with 
previous evidence of record, this evidence does not relate to 
an unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Specifically, the January 2004 VA examiner 
opined rather than Quinine or airplane engine noise exposure, 
the cause of the veteran's current hearing loss was more 
likely his 50-year post-service noise exposure as a heavy 
equipment mechanic and the veteran's declining health status 
related to his stroke and cardiac disease.

While the veteran testified before the Board that bilateral 
hearing loss and tinnitus have been present since his 
separation from active service and related thereto, he is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The "new" evidence of record does not show that either 
hearing loss or tinnitus was incurred in service or 
manifested within the first year following the veteran's 
discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Further, no evidence has been associated with the claims 
folder that hearing loss or tinnitus are proximately due to 
or the result of treatment with Quinine for the service-
connected malaria.  38 C.F.R. § 3.310.  

Lastly, the veteran has provided medical treatise evidence in 
support of his claim, i.e., excerpts from articles published 
by the Otolaryngology-Queen's University, The Merck Manual of 
Geriatrics, and netritionals.com.  However, the principles 
discussed do not specifically refer to this veteran's Quinine 
exposure, in-service noise exposure, or his post-service 
occupational noise exposure, as compared to the subjects 
studied in these articles.  Sacks v. West, 11 Vet. App. 314, 
317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  Further, while 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, a nexus between the 
veteran's hearing loss and service, to include Quinine and 
noise exposure, has not been shown.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  

Based on the foregoing, the veteran's claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are not reopened.  See 38 C.F.R. § 3.156(a).  


II.  Service Connection

The veteran contends that he is entitled to service 
connection for a heart condition.  Specifically, he asserts 
that he developed an erratic heartbeat while being 
hospitalized for malaria.  He further contends that treatment 
with Quinine has led to his current cardiac conditions, to 
include atrial fibrillation, coronary artery disease (CAD), 
peripheral vascular disease, and hypertension.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal as to this issue will be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a heart condition.  While the service medical 
records reveal the veteran was treated for malaria and 
prescribed 180 grams of Quinine in March 1945, there is no 
indication that the veteran was diagnosed with an erratic 
heartbeat.  The veteran's November 1945 separation 
examination was negative for any diagnoses of a heart 
condition.  His cardiovascular examination was normal.  A 
February 1947 VA examination found no evidence of arrhythmia 
of the pulse.   The veteran's cardiovascular examination was 
again normal.      

The first diagnosis of atrial arrhythmia is contained in 
private medical records from Dr. K, Janesville Medical 
Center, and Mercy Hospital dated in 1992, some 47 years after 
the veteran's separation from service and thus, outside the 
one-year presumptive period for cardiovascular disease.  
38 C.F.R. §§ 3.307, 3.309.  At that time a history of 
hypertension and peripheral vascular disease were also noted.  
The records further reveal the veteran suffered a stroke 
(cerebrovascular accident) in 1992.  VA outpatient and 
hospitalization treatment records dated between 1992 and 2003 
contain further treatment for CAD.

With regard to the 47-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
atrial arrhythmia, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a heart 
condition, to include atrial arrhythmia, is the result of 
Quinine therapy in service which in turn resulted in a 
chronic heart disability or persistent symptoms thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of atrial arrhythmia between the period of 
active duty and the initial diagnosis in 1992 is itself 
evidence, which tends to show that atrial arrhythmia did not 
have its onset in service or for many years thereafter and is 
not the result of Quinine therapy for malaria in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at  1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of a heart condition, 
to include hypertension, atrial arrhythmia, peripheral 
vascular disease, and CAD, there is no evidence of record to 
substantiate the critical second and third components of the 
Gutierrez inquiry, as enumerated above.  The service medical 
and personnel records do not support a finding of a heart 
condition during the veteran's active duty service.  
Moreover, there are no opinions of record, that the current 
diagnoses of hypertension, atrial arrhythmia, peripheral 
vascular disease, and CAD are related to the veteran's active 
duty service on a direct causation basis.  38 C.F.R. § 3.303.  
Finally, there are no opinions of record that hypertension, 
atrial arrhythmia, peripheral vascular disease, and CAD are 
proximately due to or the result of Quinine therapy 
prescribed for the service-connected malaria.  38 C.F.R. 
§ 3.310.

While the veteran testified before the Board that a heart 
condition was present since his separation from active 
service and related thereto, he is not competent to offer a 
medical opinion. Espiritu, 2 Vet.App. at 494.  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A VA examination is not necessary to render a determination 
on the merits of the veteran's claim. 38 U.S.C.A. § 5103A(d).  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  As noted 
above, the veteran's service medical records are devoid of 
any diagnoses of a heart condition.  Further, there is no 
indication that the veteran has a current heart disorder, to 
include hypertension, atrial arrhythmia, peripheral vascular 
disease, and CAD, that 
is related to his active duty service or Quinine therapy 
prescribed for the service-connected malaria.  Accordingly, 
for the foregoing reasons, the claim is denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened, and to this extent, the appeal 
is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for tinnitus is 
not reopened, and to this extent, the appeal is denied.

Entitlement to service connection for a heart condition is 
denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


